Citation Nr: 1110514	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a bilateral thumb disorder.

7.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Ms. Virginia A. Girard-Brady, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, a left ankle disorder, a bilateral knee disorder, a bilateral thumb disorder and a skin disorder.  The Veteran disagreed and perfected an appeal.

In October 2009, the Veteran and his representative presented testimony in support of the Veteran's claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  In a November 2009 decision, the Board denied the Veteran's claims.

The Veteran appealed the Board's decision and in July 2010, the Court of Appeals for Veterans Claims (Court) adopted a Joint Motion For Remand (JMR) and remanded the claims to the Board.

The issues of service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, a left ankle disorder, a bilateral knee disorder and a bilateral thumb disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In the Joint Motion for Partial Remand, the Veteran and his representative abandoned and agreed to dismissal of the issue of entitlement to service connection for a skin disorder.


CONCLUSION OF LAW

The issue of entitlement to service connection for a skin disorder is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that in the JMR, the parties agreed that the Veteran would abandon and agree to dismissal of a previously appealed issue of entitlement to service connection for a skin disorder.  The Board observes that under VA regulations, abandonment is proper when evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement has not been not furnished within one year after the date of request; after the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. §  3.158(a) (2010).  The Board observes that the Veteran's claim is more properly a withdrawn claim.  

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by the veteran.  Pursuant to 38 C.F.R. § 20.204, a veteran can withdraw his appeal, or any issue therein, in a writing submitted to the Board.  Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was effective upon receipt by the Board, or in this case, on July 27, 2010.  Thus, the Board has no jurisdiction to consider the issue which has been withdrawn and it shall therefore be dismissed.


ORDER

Entitlement to service connection for a skin disorder is dismissed.  


REMAND

The JMR states that VA must provide the Veteran with examinations pertaining to his claimed disorders.  Essentially, the parties agreed that the Veteran was entitled to VA medical examinations because the record evidence met all criteria stated by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the Court's holding in McLendon, VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Veteran specifically claims that his lay statements regarding the symptoms he has experienced regarding his claimed disorders are sufficient to meet the threshold provided by McLendon, that the record includes evidence of current disabilities of a psychologicial disorder, hearing loss and tinnitus, left ankle, bilateral knees, and bilateral thumbs, and sufficient evidence that the disabilities are associated with his active duty service.  See November 2010 attorney letter.

Accordingly, the case is REMANDED for the following action:

1.  VBA request that the Veteran identify any treatment he has received for his claimed disorders of  an acquired psychiatric disorder, bilateral hearing loss, tinnitus, left ankle, bilateral knee and bilateral thumb disorders.  Any such records identified by the Veteran should be obtained and associated with the Veteran's VA claims folder.

2.  VBA shall provide the following VA medical examinations:

A.  VA shall provide the Veteran with a psychiatric examination by a VA psychologist or psychiatrist who shall review the Veteran's VA claims folder prior to the examination.  The examiner shall determine whether the Veteran manifests a diagnosable psychiatric disorder.  If such a disorder or disorders is or are manifested, the examiner shall render an opinion whether it is at least as likely as not that any diagnosed psychiatric disorder was incurred in or aggravated during the Veteran's active duty military service.  Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.  The examiner's opinion shall be supported by a discussion of the clinical evidence of record.  The examiner's written detailed narrative report shall be associated with the Veteran's VA claims folder.

B.  VA shall provide the Veteran with an audiological examination by a VA audiologist who shall review the Veteran's VA claims folder prior to the examination of the Veteran.  The examiner shall provide a report detailing the nature and degree of hearing loss and tinnitus manifested by the Veteran.  The examiner shall also provide an opinion whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus were incurred during or aggravated during his active duty military service.  The examiner's opinion shall be supported by a discussion of the clinical evidence of record.  The examiner's written detailed report shall be associated with the Veteran's VA claims folder.

C.  VA shall provide the Veteran with an orthopedic examination by an appropriate VA physician who shall review the Veteran's VA claims folder prior to the examination.  The examiner shall determine whether the Veteran manifests any diagnosable orthopedic or other disorder of the left ankle, bilateral knees or bilateral thumbs.  The examiner shall provide an opinion whether any diagnosed disorder of the Veteran's ankle, knees or thumbs were incurred during or aggravated by the Veteran's active duty military service.  The examiner's opinion shall be supported by a discussion of the clinical evidence of record.  The examiner's written detailed narrative report shall be associated with the Veteran's VA claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


